                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


Tisha Brick, Pro Se Parent
on behalf of Student A.B.

        Plaintiff,

vs.                                                         No. 1:18-cv-001143 JCH-JHR

Estancia Municipal School District,
EMSD Legal Counsel Evelyn Howard-Hand
& Lorie Gerkey of Walsh Gallegos Trevino Russo & Kyle P.C.,
Chief Stephanie Reynolds & Officer Mico Fernandez
of Estancia Police Department,
Vanessa Gutierrez of Triple A Participant Self Direction LLC,
State of New Mexico,
New Mexico Public Education Department,
The Office of Civil Rights Denver Division,
Deputy District Attorney Ray Sharbatt,

        Defendants.
                               NOTICE OF UNAVAILABILITY

        COMES NOW Elizabeth L. German and hereby files this Notice of Unavailability. Ms.

German will be unavailable from March 27, 2019 to March 29, 2019.

        Counsel respectfully requests that matters requiring her attendance not be scheduled on

those dates and that she not be required to submit briefs or other pleadings on or immediately

after those dates.

                                             Respectfully submitted,

                                             German • Burnette & Associates, LLC


                                             /s/ Elizabeth L. German
                                             ELIZABETH L. GERMAN
                                             Attorney for Defendant Estancia Municipal
                                             School District
                                             11728 Linn Ave. NE
                                             Albuquerque, NM 87123
                                             (505) 292-9676
                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 19th day of December, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused Pro Se Plaintiff to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing and also sent
electronically to opposing counsel.

                                         /s/ Elizabeth L. German
                                         Elizabeth L. German




                                            2
